Johnson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED by and between the parties hereto, subject to the approval of the Court, that the merchandise marked “A” and checked SL (Examiner’s Initials) by Examiner S. Leavitt (Examiner’s Name) on the invoices covered by the appeals to reappraisement listed in the attached schedule was freely offered for sale, or exportation to the United States, to all purchasers in the principal markets of Germany in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at a price equal to the appraised value less the amount added under duress and that such or similar merchandise was not offered for home consumption in Germany at a higher price.
IT IS FURTHER STIPULATED that the reappraisement appeals herein may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise identified on *656the invoices by the items marked “A” and checked SL by examiner S. Leavitt, and that such values were the appraised values, less the amounts, added under duress.
Insofar as the appeals relate to all other merchandise, they are dismissed.
Judgment will be entered accordingly.